 Case 1:17-cv-01806-LPS Document 44 Filed 06/11/20 Page 1 of 4 PageID #: 512




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


IN RE IOVANCE BIOTHERAPEUTICS,                   Lead Case No. 1:17-cv-01806-LPS
INC. STOCKHOLDER DERIVATIVE
LITIGATION                                       (Consolidated with No. 1:18-cv-00469)
____________________________________

This Document Relates To:

         ALL ACTIONS.



             NOTICE OF PLAINTIFFS' MOTION FOR FINAL APPROVAL
                 OF STOCKHOLDER DERIVATIVE SETTLEMENT

       PLEASE TAKE NOTICE that on July 2, 2020, plaintiffs Kevin Fong and Howard Rotto

(together, "Plaintiffs") will move before the Honorable Leonard P. Stark, United States District

Judge for the United States District Court for the District of Delaware, Courtroom 6124 of the J.

Caleb Boggs Federal Building, 844 N. King Street, Wilmington, Delaware 19801, for entry of the

[Proposed] Order and Final Judgment, and for such other relief as the Court deems appropriate

(the "Motion").

       In support of this motion, Plaintiffs rely upon the accompanying Memorandum of Points

and Authorities in Support of Motion for Final Approval of Stockholder Derivative Settlement;

the Declaration of Shane P. Sanders in Support of Plaintiffs' Motion for Final Approval of

Stockholder Derivative Settlement, and the exhibits attached thereto; the Declaration of Philip Kim

in Support of Plaintiffs' Motion for Final Approval of Stockholder Derivative Settlement; the

Declaration of Timothy Brown in Support of Plaintiffs' Motion for Final Approval of Stockholder

Derivative Settlement; the Declaration of Blake A. Bennett in Support of Plaintiffs' Motion for

Final Approval of Stockholder Derivative Settlement; the Declaration of Brian E. Farnan in
 Case 1:17-cv-01806-LPS Document 44 Filed 06/11/20 Page 2 of 4 PageID #: 513




Support of Plaintiffs' Motion for Final Approval of Stockholder Derivative Settlement; and all

other evidence and argument that may be presented prior to the Court's decision on the Motion.

 Dated: June 11, 2020                        Respectfully submitted,

                                             COOCH AND TAYLOR, P.A.

                                             /s/ Blake A. Bennett
                                             Blake A. Bennett (#5133)
                                             The Nemours Building
                                             1007 N. Orange Street
                                             Suite 1120
                                             P.O. Box 1680
                                             Wilmington, DE 19899
                                             Telephone: (302) 984-3889
                                             Facsimile: (302) 984-3939
                                             E-mail: bbennett@coochtaylor.com

                                             FARNAN LLP
                                             Brian E. Farnan (#4089)
                                             Michael J. Farnan (#5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             E-mail: bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                             Co-Liaison Counsel for Plaintiffs

                                             ROBBINS LLP
                                             Brian J. Robbins
                                             Craig W. Smith (admitted pro hac vice)
                                             Shane P. Sanders (admitted pro hac vice)
                                             5040 Shoreham Place
                                             San Diego, CA 92122
                                             Telephone: (619) 525-3990
                                             Facsimile: (619) 525-3991
                                             E-mail: brobbins@robbinsllp.com
                                               csmith@robbinsllp.com
                                               ssanders@robbinsllp.com

                                             THE ROSEN LAW FIRM, P.A.
                                             Phillip Kim (admitted pro hac vice)
                                             275 Madison Avenue, 40th Floor



                                               2
Case 1:17-cv-01806-LPS Document 44 Filed 06/11/20 Page 3 of 4 PageID #: 514




                                   New York, NY 10016
                                   Telephone: (212) 686-1060
                                   Facsimile: (212) 202-3827
                                   E-mail: pkim@rosenlegal.com

                                   Co-Lead Counsel for Plaintiffs

                                   THE BROWN LAW FIRM, P.C.
                                   Timothy Brown (admitted pro hac vice)
                                   240 Townsend Square
                                   Oyster Bay, NY 11771
                                   Telephone: (516) 922-5427
                                   Facsimile: (516) 344-6204
                                   E-mail: tbrown@thebrownlawfirm.com
                                   Additional Counsel for Plaintiffs




                                     3
 Case 1:17-cv-01806-LPS Document 44 Filed 06/11/20 Page 4 of 4 PageID #: 515




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of June, 2020 a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court's CM/ECF system.


                                                     /s/ Blake A. Bennett
                                                     Blake A. Bennett (#5133)




                                                4
